[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                  MAY 24, 2011
                                No. 10-12488                       JOHN LEY
                            Non-Argument Calendar                    CLERK
                          ________________________

                      D.C. Docket No. 1:08-cv-02765-LTW

PAMELA ANDERSON,

                                               lllllllllllllllllllll Plaintiff-Appellant,

                                     versus

COMMISSIONER OF SOCIAL SECURITY,

                                              lllllllllllllllllllll Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                 (May 24, 2011)

Before HULL, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Pamela Anderson appeals the district court’s order affirming the

Commissioner’s termination of disability insurance benefits under 42 U.S.C.
§ 405(g). First, she argues that the administrative law judge (“ALJ”) erred by

discounting a consulting psychologist’s assessment that Anderson may suffer

concentration lapses due to chronic pain. Second, she argues that the ALJ erred by

adding additional prongs to the pain standard and determining that Anderson’s

complaints of pain were not entirely credible.

      We review a decision by the Commissioner of Social Security “to determine

if it is supported by substantial evidence and based on proper legal standards.”

Crawford v. Comm’r, 363 F.3d 1155, 1158 (11th Cir. 2004). Substantial evidence

consists of “such relevant evidence as a reasonable person would accept as

adequate to support a conclusion.” Id. The burden rests with the claimant to

prove that she is disabled and entitled to Social Security benefits. See 20 C.F.R.

§ 404.1512(a).

      An ALJ may terminate a claimant’s benefits upon finding that there has

been medical improvement in the claimant’s impairment or combination of

impairments related to the claimant’s ability to work and the claimant is now able

to engage in substantial gainful activity. 42 U.S.C. § 423(f)(1). To determine

whether disability benefits should be terminated, the ALJ must conduct a

multi-step evaluation process and determine:

      (1)    Whether the claimant is engaging in substantial gainful

                                         2
            activity;

      (2)   If not gainfully employed, whether the claimant has an
            impairment or combination of impairments which meets or
            equals a listing;

      (3)   If impairments do not meet a listing, whether there has been
            medical improvement;

      (4)   If there has been improvement, whether the improvement is
            related to the claimant’s ability to do work;

      (5)   If there is improvement related to claimant’s ability to do work,
            whether an exception to medical improvement applies;

      (6)   If medical improvement is related to the claimant’s ability to do
            work or if one of the first groups of exceptions to medical
            improvement applies, whether the claimant has a severe
            impairment;

      (7)   If the claimant has a severe impairment, whether the claimant
            can perform past relevant work;

      (8)   If the claimant cannot perform past relevant work, whether the
            claimant can perform other work.

See 20 C.F.R. § 404.1594(f). To determine if there has been medical

improvement, the ALJ must compare the medical evidence supporting the most

recent final decision holding that the claimant is disabled with new medical

evidence. McAulay v. Heckler, 749 F.2d 1500, 1500 (11th Cir. 1985); see 20

C.F.R. § 404.1594(c)(1).




                                         3
I.    ALJ Discounted Psychologist’s Opinion

      Generally, the Commissioner “give[s] more weight to opinions from treating

sources.” 20 C.F.R. § 404.1527(d)(2). With regard to specialists, the

Commissioner “generally give[s] more weight to the opinion of a specialist about

medical issues related to his or her area of specialty than to the opinion of a source

who is not a specialist.” 20 C.F.R. § 404.1527(d)(5).

      The ALJ may reject the opinion of any physician when the evidence

supports a contrary conclusion. Bloodsworth v. Heckler, 703 F.2d 1233, 1240

(11th Cir. 1983). We have found good cause to reject the opinions of treating

physicians “where the doctors’ opinions were conclusory or inconsistent with their

own medical records.” Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997).

      To determine whether a claimant has the ability to perform work other than

her past relevant work, the ALJ can pose a hypothetical question to a vocational

expert (“VE”) to determine whether someone with the same limitations as the

claimant will be able to secure employment in the national economy. Phillips v.

Barnhart, 357 F.3d 1232, 1240 (11th Cir. 2004). “In order for a VE’s testimony to

constitute substantial evidence, the ALJ must pose a hypothetical question which

comprises all of the claimant’s impairments.” Jones v. Apfel, 190 F.3d 1224, 1229

(11th Cir. 1999) (citation omitted).

                                          4
      The psychologist, Dr. Turzo, was not a treating physician of Anderson’s.

Therefore, the ALJ was not required to give her assessment more weight.

Furthermore, pain assessment was not her specialty, and her report was

inconsistent and equivocal. She reported that Anderson’s memory and

concentration were good during the interview and that her concentration during

the testing was adequate. However, without explaining the source of her

speculation, Dr. Turzo stated that Anderson may suffer from concentration lapses,

which contradicted her earlier observations. Additionally, the ALJ need not have

included the concentration lapses in his hypothetical to the VE because Anderson

did not provide sufficient evidence that she suffered from concentration lapses.

Accordingly, the ALJ did not err in discounting the psychologist’s report of

possible concentration lapses and not including them in the hypothetical.



II.   The Pain Standard and the Claimant’s Credibility as to Pain

      When a claimant seeks to establish disability through her own testimony

regarding pain or other subjective symptoms, we apply a three-part pain standard.

Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991). The pain standard

requires:

      (1) evidence of an underlying medical condition and either (2)

                                         5
      objective medical evidence that confirms the severity of the alleged
      pain arising from that condition or (3) that the objectively determined
      medical condition is of such a severity that it can be reasonably
      expected to give rise to the alleged pain.

Id. “A claimant’s subjective testimony supported by medical evidence that

satisfies the pain standard is itself sufficient to support a finding of disability.”

Foote v. Chater, 67 F.3d 1553, 1561 (11th Cir. 1995). In certain situations, pain

alone can be disabling, even when its existence is unsupported by objective

evidence. Id.

      “If the ALJ decides not to credit a claimant’s testimony as to her pain, he

must articulate explicit and adequate reasons for doing so.” Id. at 1561-62. “A

clearly articulated credibility finding with substantial supporting evidence in the

record will not be disturbed by a reviewing court.” Id. at 1562.

      The ALJ did not create additional hurdles to the pain standard that required

Anderson to objectively prove her limited daily activity; rather, the ALJ merely

indicated that Anderson’s testimony about her allegedly limited activities was

insufficient to prove that she suffered from disabling pain. The ALJ pointed out

that (1) Anderson’s statements about limited daily activities were hard to

objectively verify, and (2) the limited nature of her activities could have been due

to reasons other than pain given the weak medical evidence and other factors



                                            6
indicating that Anderson did not suffer from disabling pain.

      Additionally, the ALJ did not conclude that Anderson satisfied the pain

standard. The ALJ found “that the claimant’s medically determinable impairment

could have reasonably been expected to produce the alleged symptoms, but that

the claimant’s statements concerning the intensity, persistence and limiting effects

of these symptoms [were] not entirely credible.” The ALJ concluded that

Anderson met the first step of the pain standard – that she had an underlying

medical condition that could give rise to disabling pain – but the evidence did not

show that her condition was severe enough to produce disabling pain. See Holt,

921 F.2d at 1223.

      In Jones v. Bowen, 810 F.2d 1001, 1005 (11th Cir. 1986), this Court upheld

the rejection of a claimant’s testimony regarding his pain because the testimony

“was not credible to the extent alleged given the medical evidence in the record.”

810 F.2d at 1004. Similarly, here the ALJ found that Anderson’s testimony was

not entirely credible given the weak medical evidence that she suffered from

disabling pain. The ALJ discounted Dr. Elliott’s report because Dr. Elliott seemed

to rely heavily on Anderson’s subjective complaints. The ALJ noted the following

reports from consulting physicians. Dr. Wallace reported that Anderson’s

condition had improved since she was first found disabled, she could stand, walk,

                                         7
and sit for 6 hours out of an 8-hour workday, she could lift up to 25 pounds

frequently and 50 pounds occasionally, and she could occasionally crawl. Dr.

Gertier reported the same conclusions as Dr. Wallace with the exception of

manipulative limitations of frequent reaching in all directions, including overhead.

Dr. Gennet found that Anderson did not have any mental impairments. The ALJ

discounted Dr. Turzo’s assessment of concentration deficits as based on

Anderson’s subjective complaints and outside Dr. Turzo’s area of expertise, and

then listed Anderson’s assets conducive to successful employment from Dr.

Turzo’s report: “positive appearance, friendly, cooperative demeanor, intelligence

level, educational experience, work experience to date, voiced motivation and

family support.” Further, the ALJ stated that he was skeptical of the extent of

Anderson’s pain, given that she did not take any prescribed medication. Although

Anderson argues that the ALJ ignored her testimony that she could not afford to

buy pain medication, the ALJ acknowledged but discounted Anderson’s reasoning

when he stated that “[s]he says the cost and she is afraid of getting addicted, and

she has a daughter to raise (12 year old). I find that her overall physical condition

is stable.” Because the ALJ articulated explicit and adequate reasons,

substantially supported by evidence in the record, he did not err in deciding not to

credit Anderson’s testimony as to the extent of her pain. See Foote, 67 F.3d at

                                          8
1561-62.

      Accordingly, upon review of the record and consideration of the parties’

briefs, we affirm the termination of Anderson’s benefits.

      AFFIRMED.




                                         9